


110 HRES 1469 IH: To commend the American Sail Training

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1469
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Kennedy submitted
			 the following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		To commend the American Sail Training
		  Association for its advancement of character building under sail and for its
		  advancement of international goodwill.
	
	
		Whereas the American Sail Training Association (ASTA) is
			 an educational nonprofit corporation whose declared mission is to
			 encourage character building through sail training, promote sail training to
			 the North American public and support education under sail;
		Whereas since its founding in 1973, ASTA has promoted
			 these goals through—
			(1)support of character building experiences
			 aboard traditionally-rigged sail training vessels;
			(2)a program of scholarship funds supporting
			 such experiences;
			(3)a long history of tall ship races, rallies,
			 and maritime festivals dating back as far as 1976;
			(4)the Tall Ships Challenge series of races
			 and maritime festivals which—
				(A)have been
			 conducted each year since 2001;
				(B)have reached an
			 aggregate audience to date of some 8,000,000 spectators;
				(C)have had a
			 cumulative economic impact of over $400,000,000 for over 30 host communities;
			 and
				(D)involve sail
			 training vessels, trainees, and crews from all the coasts of the United States
			 and around the world;
				(5)support of its membership of more than 200
			 sail training vessels, embracing barks, barques, barkentines, brigantines,
			 brigs, schooners, sloops, and full-rigged ships, which carry the flags of the
			 United States, Canada, and many other nations and have brought life changing
			 adventures to thousands and thousands of young trainees;
			(6)a series of more than 30 annual sail
			 training conferences to date, conducted in numerous cities throughout the
			 United States and Canada and embracing the Safety Under Sail Forum and the
			 Education Under Sail Forum;
			(7)extensive collaboration with the United
			 States Coast Guard and with the premier sail training vessel of the United
			 States, the square-rigged barque USCGC Eagle;
			(8)publication of Sail Tall
			 Ships, a periodic directory of sail training opportunities; and
			(9)supporting the enactment of the Sailing
			 Schools Vessel Act of 1982, Public Law 97–322, on October 15, 1982;
			Whereas ASTA has ably represented the United States as its
			 national sail training organization as a founding member of Sail Training
			 International, the recognized international body for the promotion of sail
			 training, which itself carries forward a series of international races amongst
			 square-rigged and other traditionally-rigged vessels reaching back as far as
			 the 1950s; and
		Whereas ASTA and Sail Training International are
			 collaborating with port partners around the Atlantic Ocean to produce Tall
			 Ships Atlantic Challenge 2009, an international fleet of sail training vessels
			 originating in Europe, voyaging to North America, and returning to Europe: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)commends the American Sail Training
			 Association for its advancement of character building experiences for youth at
			 sea in traditionally-rigged sailing vessels and its advancement of the finest
			 traditions of the sea;
			(2)commends the American Sail Training
			 Association as the national sail training association of the United States,
			 representing the sail training community of the United States in the
			 international forum; and
			(3)encourages all citizens of the United
			 States and of nations around the world to join in the celebration of Tall Ships
			 Atlantic Challenge 2009 and in the character building and educational
			 experience that it represents for the youth of all nations.
			
